Title: To James Madison from James Monroe, 9 November 1805
From: Monroe, James
To: Madison, James


          
            Dear Sir
            London novr. 9. 1805.
          
          It is probable I may sail in the remittance Captn. Law in Jany. to be with you the last of Feby or first of March. Nothing will prevent it but the season, especially shod. it be unfavorable. However I will write you by the John Bulkeley for Phila. which sails next week. I shall be able then to bring you full information of the state of our affairs in this Country, & on the continent, & it is possible that it may be better for me to come then than even at this time. My family are all in delicate health, & having an infant of only three years old, are circumstances wh. make it an arduous undertaking. I am Dear Sir your friend & servt
          
            Jas. Monroe
          
          
            Shod. you intimate yr. wish for me to remain a while, or come directly it will be conclusive either way.
          
        